EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karl L. Klassen on February 8th, 2022.
The application has been amended as follows:
Claim 1.  A health-monitor patch system, comprising:
a disposable first portion including: 
a microsensor having a plurality of microneedles configured to access interstitial fluid of a user and generate one or more signals in response to detection of at least one analyte in the interstitial fluid, wherein the one or more signals include an impedance signal, and 
an adhesive region configured to couple to skin of the user; and 
a reusable second portion coupleable to the first portion and including:
an electronics subsystem configured to be in communication with the microsensor when the reusable second portion is coupled to the disposable first portion, wherein the electronics subsystem includes a microprocessor programmed with instructions to:

condition the one or more signals, 
analyze the impedance signal in the one or more conditioned signals to determine an adjustment to at least one electrical parameter for the microsensor for increasing detection accuracy of the at least one analyte of the microsensor,
control operation of the microsensor based on the adjustment to the at least one electrical parameter, and
generate an analysis based on the one or more conditioned signals, wherein the analysis is indicative of an analyte parameter for the at least one analyte in the interstitial fluid; and
an interface configured to wirelessly communicate with a mobile computing device configured to display the generated analysis of the at least one analyte for viewing by the user.

Claim 2. (Cancelled)  

Claim 3. The health-monitor patch system of claim [[2]]1 wherein the microprocessor is further configured to detect whether the microneedles are accessing the interstitial fluid of the user based on the impedance signal.

Claim 31. A health-monitor patch system, comprising:
a disposable component including: 
a microsensor having a plurality of microneedles configured to access interstitial fluid of a user, wherein the microsensor is configured to detect at least one analyte in the interstitial fluid and to generate one or more signals that include an impedance signal, and 
an adhesive portion configured to couple to a user’s skin to hold the plurality of microneedles in the user’s skin
a reusable second component including:
an electronics subsystem communicably coupleable to the microsensor when the reusable second portion is coupled to the disposable first component, wherein the electronics subsystem includes a processor programmed with instructions to:
analyze the one or more electrical adjustment to operation of the microsensor for increasing detection accuracy of the at least one analyte of the microsensor, wherein the determined electrical adjustment is at least partially based on the impedance signal, wherein signals of  are conditioned, 
control operation of the microsensor based on the determined electrical adjustment, and
generate output indicative of an analyte parameter for the at least one analyte in the interstitial fluid based on the one or more conditioned signals; and
an interface configured to wirelessly communicate with a remote computing device to send the output to the remote computing device.

Claim 33. (Cancelled)  

31 wherein the processor is further configured to detect whether the microneedles are accessing the interstitial fluid of the user based on the impedance signal.

Claim 40. The health-monitor patch system of claim 1, wherein: 
 the adjustment to the at least one electrical parameter affects the microsensor’s generation of signals


Claim 43. The health-monitor patch system of claim 1 wherein[[:]] the adjustment to the at least one electrical parameter includes a change in a magnitude of a drive voltage supplied by the electronics subsystem to the microsensor.  

Claim 44. The health-monitor patch system of claim 1 wherein[[:]] the electronics subsystem supplies a drive voltage to the microsensor, and wherein the adjustment to the at least one electrical parameter includes a change in a waveform of the drive voltage.  
Allowable Subject Matter
Claims 1, 3-11, 31-32, and 34-47 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Bruce et al (WO 2015/002940). Bruce does not teach or suggest “analyze the impedance signal in the one or more conditioned signals to determine an adjustment to at least one electrical parameter for the microsensor for increasing detection accuracy of the at least one analyte of the microsensor” or “analyze the one or more signals to determine an electrical adjustment to operation .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mazar et al (U.S. Patent No. 8,897,868) discloses a tissue-contacting device that is used to monitor and/or treat patients using impedance signals. Briggs et al (U.S. Patent No. 7,175,642) discloses a lancet driver that monitors patient signals to perform mechanical and electrical adjustments. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791